  Exhibit 10.1

 
 
[sodi_ex101000.jpg]
 
 
 
Promissory Note
 
Date
Loan Amount
Interest Rate
July 21, 2020
$807,415.00
1.00% fixed per annum

 
This Promissory Note (“Note”) sets forth and confirms the terms and conditions
of a term loan to Solitron Devices Inc (whether one or more than one,
“Borrower”) from Bank of America, N.A., a national banking association having an
address of P.O. Box 15220, Wilmington, DE 19886-5220 (together with its agents,
affiliates, successors and assigns, the “Bank”) for the Loan Amount and at the
Interest Rate stated above (the “Loan”). The Loan is made pursuant to the
Paycheck Protection Program under the Coronavirus Aid, Relief, and Economic
Security Act (as amended by the Paycheck Protection Program Flexibility Act of
2020 and as otherwise amended from time to time, the “CARES Act”). The funding
of the Loan is conditioned upon approval of Borrower’s application for the Loan
and Bank’s receiving confirmation from the SBA that Bank may proceed with the
Loan. The date on which the funding of the Loan takes place is referred to as
the “Funding Date”. The “Deferment Period” commences on the Funding Date and
ends on the earlier of (i) the date on which the amount of forgiveness as
determined under section 1106 of the CARES Act is remitted to the Bank (the
“Forgiveness Remittance Date”), (ii) the date on which Bank provides notice to
Borrower that Bank has determined Borrower is not entitled to forgiveness and
(iii) the Forgiveness Period Outside Date (as defined below) if Borrower fails
to apply for forgiveness on or before such date. Promptly after the end of the
‘covered period’ as determined in accordance with Section 1106 of the CARES Act,
and no later than ten months after the last day of the Forgiveness Covered
Period (the “Forgiveness Period Outside Date”), Borrower shall apply to Bank for
loan forgiveness. If the SBA confirms full and complete forgiveness of the
unpaid balance of the Loan, and reimburses Bank for the total outstanding
balance, principal and interest, Borrower’s obligations under the Loan will be
deemed fully satisfied and paid in full. If the SBA does not confirm forgiveness
of the Loan, or only partly confirms forgiveness of the Loan, or Borrower fails
to apply for loan forgiveness by the Forgiveness Period Outside Date, Borrower
will be obligated to repay to the Bank the total outstanding balance remaining
due under the Loan, including principal and interest (the “Loan Balance”), and
in such case, Bank will establish the terms for repayment of the Loan Balance in
a separate letter to be provided to Borrower, which letter will set forth the
Loan Balance, the amount of each monthly payment, the interest rate (not in
excess of a fixed rate of one per cent (1.00%) per annum), the term of the Loan,
and the applicable maturity date. The applicable maturity date will be the
maturity date as established by the SBA. If the SBA establishes a range of
allowable maturity dates, the lowest term in the range will apply (unless
extended by the Bank in its discretion); and if the SBA does not establish a
maturity date or range of allowable maturity dates, the maturity date will be
five (5) years. No principal or interest payments will be due prior to the end
of the Deferment Period, though interest will accrue during the Deferment
Period. Borrower promises, covenants and agrees with Bank to repay the Loan in
accordance with the terms for repayment, including the maturity date as
determined in accordance with the procedures described above, as set forth in
that letter (the “Repayment Letter”). Payments greater than the monthly payment
or additional payments may be made at any time without a prepayment penalty but
shall not relieve Borrower of its obligations to pay the next succeeding monthly
payment.
 
In consideration of the Loan received by Borrower from Bank, Borrower agrees as
follows:
1.
DEPOSIT ACCOUNT/USE OF LOAN PROCEEDS: Borrower is required to maintain a deposit
account with Bank of America, N.A. (the
“Deposit Account”) until the Loan is either forgiven in full or the Loan is
fully paid by Borrower. Borrower acknowledges and agrees that the proceeds of
the Loan shall be deposited by Bank into the Deposit Account. The Loan proceeds
are to not be used by Borrower for any illegal purpose and Borrower represents
to the Bank that it will derive material benefit, directly and indirectly, from
the making of the Loan.
 
2.
DIRECT DEBIT. If all or any portion of the Loan is not forgiven and a Loan
Balance remains after the last day of the Deferment Period (or, if Borrower does
not apply for forgiveness, on the Forgiveness Period Outside Date), Borrower
agrees that on the due date of any amount due as set forth in the Repayment
Letter, Bank will debit the amount due from the Deposit Account established by
Borrower in connection with this Loan. Should there be insufficient funds in the
Deposit Account to pay all such sums when due, the full amount of such
deficiency be shall be immediately due and payable by Borrower.
 
3.
INTEREST RATE: Bank shall charge interest on the unpaid principal balance of the
Loan at the interest rate set forth above under “Interest Rate” from the Funding
Date until the date that the Loan is paid in full. For the avoidance of doubt,
any interest that accrued prior to the Forgiveness Remittance Date but is not
repaid by the SBA in connection with remittance of the forgiven amount of the
Loan on the Forgiveness Remittance Date shall be payable by you in accordance
with the Repayment Letter.
 
 

 
 
4.
REPRESENTATIONS, WARRANTIES AND COVENANTS. (1) Borrower represents and warrants
to Bank, and covenants and agrees with Bank, that: (i) Borrower has read the
statements included in the Application, including the Statements Required by Law
and Executive Orders, and Borrower understands them. (ii) Borrower was and
remains eligible to receive a loan under the rules and guidance issued by the
SBA implementing the Paycheck Protection Program under Division A, Title I of
the CARES Act (the “Paycheck Protection Program Rule”) in effect at the time
Borrower submitted to Bank its Paycheck Protection Program Application Form (the
“Application”). (iii) Borrower (a) is an independent contractor, eligible
self-employed individual, or sole proprietor or (b) employs no more than the
greater of 500 employees or, if applicable, the size standard in number of
employees established by the SBA in 13 C.F.R. 121.201 for Borrower’s industry.
(iv) Borrower will comply whenever applicable, with the civil rights and other
limitations in the Application. (v) All proceeds of the Loan will be used only
for business-related purposes as specified in the Application and consistent
with the Paycheck Protection Program Rule. (vi) To the extent feasible, Borrower
will purchase only American-made equipment and products. (vii) Borrower is not
engaged in any activity that is illegal under federal, state or local law.
(viii) Borrower certifies that any loan received by Borrower under Section
7(b)(2) of the Small Business Act between January 31, 2020 and April 3, 2020
that will remain outstanding after funding of this Loan was for a purpose other
than paying payroll costs and other allowable uses of loan proceeds under the
Paycheck Protection Program Rule. (ix) Borrower was in operation on February 15,
2020 and had employees for whom Borrower paid salaries and payroll taxes or paid
independent contractors (as reported on Form(s) 1099-MISC). (x) The current
economic uncertainty makes the request for the Loan necessary to support the
ongoing operations of Borrower (as such representation is further explained in
SBA guidance with respect to the Paycheck Protection Program). (xi) All proceeds
of the Loan will be used to retain workers and maintain payroll or make mortgage
interest payments, lease payments, and utility payments, as specified under the
Paycheck Protection Program Rule and Borrower acknowledges that if the funds are
knowingly used for unauthorized purposes, the federal government may hold
Borrower and/or Borrower’s authorized representative legally liable, such as for
charges of fraud. (xii) Borrower has provided Bank true, correct and complete
information demonstrating that Borrower had employees for whom Borrower paid
salaries and payroll taxes on or around February 15, 2020. (xiii) Borrower has
provided to Bank all documentation available to Borrower on a reasonable basis
verifying the dollar amounts of average monthly payroll costs for the calendar
year 2019, which documentation shall include, as applicable, copies of payroll
processor records, payroll tax filings and/or Form 1099-MISC. (xiv) Borrower
will promptly provide to Bank (a) any additional documentation that Bank
requests in order to verify payroll costs and (b) documentation verifying the
number of full-time equivalent employees on payroll as well as the dollar
amounts of payroll costs, covered mortgage interest payments, covered rent
payments, and covered utilities for the applicable “covered period” (as
determined in accordance with Section 1106 of the CARES Act) following the Loan,
including all such documentation required under the forgiveness application
promulgated by the SBA. (xv) Borrower acknowledges that (a) loan forgiveness
will be provided by the SBA for the sum of documented payroll costs, covered
mortgage interest payments, covered rent payments, and covered utilities, and at
least 60% of the covered loan amount must be used for payroll costs. (xvi)
During the period beginning on February 15, 2020 and ending on December 31,
2020, Borrower has not and will not receive any other loan under the Paycheck
Protection Program, except for any increase that was expressly permitted under
the Paycheck Protection Program Rule. (xvii) Borrower certifies that the
information provided in the Application and the information that Borrower
provided in all supporting documents and forms is true and accurate in all
material respects. Borrower acknowledges that knowingly making a false statement
to obtain a guaranteed loan from SBA is punishable under the law, including
under 18 USC 1001 and 3571 by imprisonment of not more than five years and/or a
fine of up to $250,000; under 15 USC 645 by imprisonment of not more than two
years and/or a fine of not more than $5,000; and, if submitted to a Federally
insured institution, under 18 USC 1014 by imprisonment of not more than thirty
years and/or a fine of not more than $1,000,000. (xviii) Borrower understands,
acknowledges and agrees that Bank can share any tax information received from
Borrower or any Owner with SBA's authorized representatives, including
authorized representatives of the SBA Office of Inspector General, for the
purpose of compliance with SBA Loan Program Requirements and all SBA reviews.
(xix) Neither Borrower nor any Owner, is presently suspended, debarred, proposed
for debarment, declared ineligible, voluntarily excluded from participation in
this transaction by any Federal department or agency, or presently involved in
any bankruptcy. (xx) Neither Borrower, nor any Owner, nor any business owned or
controlled by any of them, ever obtained a direct or guaranteed loan from SBA or
any other Federal agency that is currently delinquent or has defaulted in the
last 7 years and caused a loss to the government.
 
(xxi) Neither Borrower, nor any Owner, is an owner of any other business or has
common management with any other business, except as disclosed to the Bank in
connection with the Borrower’s Application. (xxii) Borrower did not receive an
SBA Economic Injury Disaster Loan between January 31, 2020 and April 3, 2020,
except as disclosed to the Bank in connection with the Borrower’s Application.
(xxiii) Neither Borrower (if an individual), nor any individual owning 20% or
more of the equity of Borrower (each, an “Owner”), is subject to an indictment,
criminal information, arraignment, or other means by which formal criminal
charges are brought in any jurisdiction, or presently incarcerated, on probation
or parole. (xxiv) Neither Borrower (if an individual), nor any Owner, has been
incarcerated, on probation, on parole; presently subject to an indictment,
criminal information, arraignment, or other means by which formal criminal
charges are brought in any jurisdiction; or has been convicted of a felony
involving fraud, bribery, embezzlement, or a false statement in a loan
application or an application for federal financial assistance within the last
five years or any other felony within the last year. (xxv) The United States is
the principal place of residence for all employees of Borrower included in
Borrower’s payroll calculation included in the Application. (xxvi) The Borrower
correctly indicated on its Application whether it is a franchise that is listed
in the SBA’s franchise directory. (xxvii) If Borrower is claiming an exemption
from all SBA affiliation rules applicable to Paycheck Protection Program loan
eligibility under the religious exemption to the affiliation rules, Borrower has
made a reasonable, good faith determination that it qualifies for such religious
exemption under 13 C.F.R. 121.103(b)(10), which provides that “[t]he
relationship of a faith-based organization to another organization is not
considered an affiliation with the other organization…if the relationship is
based on a religious teaching or belief or otherwise constitutes a part of the
exercise of religion.” (2) At all times during the term the of the Loan,
Borrower represents and warrants to the Bank, that (i) if Borrower is anything
other than a natural person, it is duly formed and existing under the laws of
the state or other jurisdiction where organized; (ii) this Note, and any
instrument or agreement required under this Note, are within Borrower's powers,
have been duly authorized, and do not conflict with any of its organizational
papers; (iii) the information included in the Beneficial Ownership Certification
most recently provided to the Bank, if applicable, is true and correct in all
respects; and (iv) in each state in which Borrower does business, it is properly
licensed, in good standing, and, where required, in compliance with fictitious
name (e.g. trade name or d/b/a) statutes. IF THE FUNDING DATE IS AFTER THE DATE
OF THIS NOTE, BORROWER AGREES THAT BORROWER SHALL BE DEEMED TO HAVE REPEATED AND
REISSUED, IMMEDIATELY PRIOR TO THE FUNDING ON THE FUNDING DATE, THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS SET FORTH ABOVE IN THIS
PARAGRAPH.
 
 

 
 
5.
EVENTS OF DEFAULT: If all or any portion of the Loan is not forgiven and a Loan
Balance remains after the first to occur of the Forgiveness Remittance Date and
the Forgiveness Period Outside Date, then from the date the Repayment Letter is
sent to Borrower until the Loan Balance is fully paid, the occurrence and
continuation of any of the following events shall constitute a default
hereunder: (i) insolvency, bankruptcy, dissolution, issuance of an attachment or
garnishment against Borrower; (ii) failure to make any payment when due under
the Loan or any or all other loans made by Bank to Borrower, and such failure
continues for ten (10) days after it first became due; (iii) failure to provide
current financial information promptly upon request by Bank; (iv) the making of
any false or materially misleading statement on any application or any financial
statement for the Loan or for any or all other loans made by Bank to Borrower;
(v) Bank in good faith believes the prospect of payment under the Loan or any or
all other loans made by Bank to Borrower is impaired; (vi) Borrower under or in
connection with the Loan or any or all other loans made by Bank to Borrower
fails to timely and properly observe, keep or perform any term, covenant,
agreement, or condition herein or therein; (vii) default shall be made with
respect to any other indebtedness for borrowed money of Borrower, if the default
is a failure to pay at maturity or if the effect of such default is to
accelerate the maturity of such indebtedness for borrowed money or to permit the
holder or obligee thereof or other party thereto to cause any such indebtedness
for borrowed money to become due prior to its stated maturity;
(viii) the Bank in its sole discretion determines in good faith that an event
has occurred that materially and adversely affects Borrower; (ix) any change
shall occur in the ownership of the Borrower; (x) permanent cessation of
Borrower’s business operations; (xi) Borrower, if an individual, dies, or
becomes disabled, and such disability prevents the Borrower from continuing to
operate its business; (xii) Bank receives notification or is otherwise made
aware that Borrower, or any affiliate of Borrower, is listed as or appears on
any lists of known or suspected terrorists or terrorist organizations provided
to Bank by the U.S. government under the USA Patriot Act of 2001; and (xiii)
Borrower fails to maintain the Deposit Account with the Bank. In addition, a
default shall occur immediately hereunder if the SBA demands repayment in full
by Borrower of the Loan prior to the maturity date hereof for any reason,
including, without limitation, as a result of an SBA determination that Borrower
was ineligible for this Loan for any reason, including as a result of an
improper necessity certification, eligibility certification or other
certification in the Application for the Loan.
 
6.
REMEDIES: Upon the occurrence of a default described in Section 5 above, all or
any portion of the entire amount owing on the Loan, and any and all other loans
made by Bank to Borrower, shall, at Bank’s option, become immediately due and
payable without demand or notice. Upon a default, Bank may exercise any other
right or remedy available to it at law or in equity. All persons included in the
term “Borrower” are jointly and severally liable for repayment, regardless of to
whom any advance of credit was made. Borrower shall pay any costs Bank may incur
including without limitation reasonable attorney’s fees and court costs should
the Loan and/or any and all other loans made by Bank to Borrower be referred to
an attorney for collection to the extent permitted under applicable state law.
EACH PERSON INCLUDED IN THE TERM BORROWER WAIVES ALL SURETYSHIP AND OTHER
SIMILAR DEFENSES TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW.
 
7.
CREDIT INVESTIGATION: If the Loan is not forgiven and a Loan Balance remains,
then from the date the Repayment Letter is sent to Borrower until the Loan
Balance is fully paid, Borrower authorizes Bank and any of its affiliates at any
time to make whatever credit investigation Bank deems is proper to evaluate
Borrower’s credit, financial standing and employment and Borrower authorizes
Bank to exchange Borrower’s credit experience with credit bureaus and other
creditors Bank reasonably believes are doing business with Borrower. Borrower
also agrees to furnish Bank with any financial statements Bank may request at
any time and in such detail as Bank may require.
 
8.
NOTICES: Borrower’s request for Loan forgiveness, and the documentation that
must accompany that request, shall be submitted to Bank by transmitting the
communication to the electronic address, website, or other electronic
transmission portal provided by Bank to Borrower. Otherwise, all notices
required under this Note shall be personally delivered or sent by first class
mail, postage prepaid, or by overnight courier, to the addresses on the
signature page of this Note, or sent by facsimile to the fax number(s) listed on
the signature page, or to such other addresses as the Bank and the Borrower may
specify from time to time in writing (any such notice a “Written Notice”).
Written Notices shall be effective
 
(i) if mailed, upon the earlier of receipt or five (5) days after deposit in the
U.S. mail, first class, postage prepaid, (ii) if telecopied, when transmitted,
or (iii) if hand-delivered, by courier or otherwise (including telegram,
lettergram or mailgram), when delivered. In lieu of a Written Notice, notices
and/or communications from the Bank to the Borrower may, to the extent permitted
by law, be delivered electronically (i) by transmitting the communication to the
electronic address provided by the Borrower or to such other electronic address
as the Borrower may specify from time to time in writing, or (ii) by posting the
communication on a website and sending the Borrower a notice to the Borrower’s
postal address or electronic address telling the Borrower that the communication
has been posted, its location, and providing instructions on how to view it (any
such notice, an “Electronic Notice”). Electronic Notices shall be effective when
presented to the Borrower, or is sent to the Borrower’s electronic address or is
posted to the Bank’s website. To retain a copy for your records, please download
and print or save a copy to your device.
 
9.
CHOICE OF LAW; JURISDICTION; VENUE. (1) At all times that Bank is the holder of
this Note, except to the extent that any law of the United States may apply,
this Note shall be governed and interpreted according to the internal laws of
the state of Borrower’s principal place of business (the “Governing Law State”),
without regard to any choice of law, rules or principles to the contrary.
However, the charging and calculating of interest on the obligations under this
Note shall be governed by, construed and enforced in accordance with the laws of
the state of North Carolina and applicable federal law. Nothing in this
paragraph shall be construed to limit or otherwise affect any rights or remedies
of Bank under federal law. Borrower and Bank agree and consent to be subject to
the personal jurisdiction of any state or federal court located in the Governing
Law State so that trial shall only be conducted by a court in that state. (2)
Notwithstanding the foregoing, when SBA is the holder, this Note will be
interpreted and enforced under federal law, including SBA regulations. Lender or
SBA may use state or local procedures for filing papers, recording documents,
giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive any federal immunity from state or local control, penalty,
tax, or liability. As to this Note, Borrower may not claim or assert against SBA
any local or state law to deny any obligation, defeat any claim of SBA, or
preempt federal law.
 

 

 
 
10.
MISCELLANEOUS. The Loan may be sold or assigned by Bank without notice to
Borrower. Borrower may not assign the Loan or its rights hereunder to anyone
without Bank’s prior written consent. If any provision of this Note is contrary
to applicable law or is found unenforceable, such provision shall be severed
from this Note without invalidating the other provisions thereof. Bank may delay
enforcing any of its rights under this Note without losing them, and no failure
or delay on the part of Bank in exercising any right, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, power or privilege. Bank,
by its acceptance hereof, and the making of the Loan and Borrower understand and
agree that this Note constitutes the complete understanding between them. This
Note shall be binding upon Borrower, and its successors and assigns, and inure
to the benefit of Bank and its successors and assigns. This Note automatically
may be amended from time to time to comply with any express requirements under
any amendment of the CARES Act or any rules or guidance promulgated with respect
thereto to the extent applicable to this Note, in each case without the
requirement of any consent of or notice to Borrower.
 
11.
BORROWING AUTHORIZED. The signer for Borrower represents, covenants and warrants
to Bank that he or she is certified to borrow for the Borrower and is signing
this Note as the duly authorized sole proprietor, owner, sole shareholder,
officer, member, managing member, partner, trustee, principal, agent or
representative of Borrower, and further acknowledges and confirms to Bank that
by said signature he or she has read and understands all of the terms and
provisions contained in this Note and agrees and consents to be bound by them.
This Note and any instrument or agreement required herein, are within the
Borrower's powers, have been duly authorized, and do not conflict with any of
its organizational papers. The individuals signing this Agreement on behalf of
each Borrower are authorized to sign such documents on behalf of such entities.
For purposes of this Note only, the Bank may rely upon and accept the authority
of only one signer on behalf of the Borrower, and for this Note, this resolution
supersedes and replaces any prior and existing contrary resolution provided by
Borrower to Bank.
 
12.
ELECTRONIC COMMUNICATIONS AND SIGNATURES. This Note and any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Note (each a “Communication”),
including Communications required to be in writing, may, if agreed by the Bank,
be in the form of an Electronic Record and may be executed using Electronic
Signatures, including, without limitation, facsimile and/or .pdf. The Borrower
agrees that any Electronic Signature (including, without limitation, facsimile
or .pdf) on or associated with any Communication shall be valid and binding on
the Borrower to the same extent as a manual, original signature, and that any
Communication entered into by Electronic Signature, will constitute the legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with the terms thereof to the same extent as if a manually executed
original signature was delivered to the Bank. Any Communication may be executed
in as many counterparts as necessary or convenient, including both paper and
electronic counterparts, but all
such counterparts are one and the same Communication. For the avoidance of
doubt, the authorization under this paragraph may include, without limitation,
use or acceptance by the Bank of a manually signed paper Communication which has
been converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention. The Bank may, at its option, create one
or more copies of any Communication in the form of an imaged Electronic Record
(“Electronic Copy”), which shall be deemed created in the ordinary course of the
Bank’s business, and destroy the original paper document. All Communications in
the form of an Electronic Record, including an Electronic Copy, shall be
considered an original for all purposes, and shall have the same legal effect,
validity and enforceability as a paper record. Notwithstanding anything
contained herein to the contrary, the Bank is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
the Bank pursuant to procedures approved by it; provided, further, without
limiting the foregoing, (a) to the extent the Bank has agreed to accept such
Electronic Signature, the Bank shall be entitled to rely on any such Electronic
Signature without further verification and (b) upon the request of the Bank any
Electronic Signature shall be promptly followed by a manually executed, original
counterpart. For purposes hereof, “Electronic Record” and “Electronic Signature”
shall have the meanings assigned to them, respectively, by 15 USC §7006, as it
may be amended from time to time.
 
13.
CONVERSION TO PAPER ORIGINAL. At the Bank’s discretion the authoritative
electronic copy of this Note ("Authoritative Copy") may be converted to paper
and marked as the original by the Bank (the "Paper Original"). Unless and until
the Bank creates a Paper Original, the Authoritative Copy of this Agreement: (1)
shall at all times reside in a document management system designated by the Bank
for the storage of authoritative copies of electronic records, and (2) is held
in the ordinary course of business. In the event the Authoritative Copy is
converted to a Paper Original, the parties hereto acknowledge and agree that:
(1) the electronic signing of this Agreement also constitutes issuance and
delivery of the Paper Original, (2) the electronic signature(s) associated with
this Agreement, when affixed to the Paper Original, constitutes legally valid
and binding signatures on the Paper Original, and (3) the Borrower’s obligations
will be evidenced by the Paper Original after such conversion.
 
14.
BORROWER ATTESTATION. Borrower attests and certifies to Bank that it has not
provided false or misleading information or statements to the SBA or the Bank in
its application for the Loan, and that the certifications, representations,
warranties, and covenants made to the Bank in this Note and elsewhere relating
to the Loan are true, accurate, and correct. Borrower further attests and
certifies to Bank that it is has read, understands, and acknowledges that the
Loan is being made under the CARES Act, and any use of the proceeds of the Loan
other than as permitted by the CARES Act and related rules and guidance, or any
false or misleading information or statements provided to the Bank in its
application for the Loan or in this Note may subject the Borrower to criminal
and civil liability under applicable state and federal laws and regulations,
including but not limited to, the False Claims Act, 31 U.S.C. Section 3729, et.
seq. Borrower further acknowledges and understands that this Note is not valid
and effective until and unless Borrower’s application for the Loan is approved
and Bank’s receiving confirmation from the SBA that Bank may proceed with the
Loan.
 
 

 
 
IN WITNESS WHEREOF, I, the authorized representative of the Borrower, hereto
have caused this Promissory Note to be duly executed as of the date set forth
below.
 
 
BORROWER: Solitron Devices Inc
 
 
/s/ Mark Matson
 
Signature of Authorized Representative of Borrower
 
Mark Matson
 
 
 
Print Name
 
Authorized Representative Title
 
 
STREET ADDRESS: 3301 Electronics Way
 
CITY/STATE/ZIP CODE: West Palm Beach, FL 33407-4697
 
